Name: Commission Regulation (EC) No 623/2002 of 11 April 2002 amending Regulation (EC) No 2550/2001 as regards the areas eligible for receiving the goat premium
 Type: Regulation
 Subject Matter: agricultural structures and production;  regions and regional policy;  cooperation policy;  means of agricultural production;  agricultural policy;  economic geography
 Date Published: nan

 Avis juridique important|32002R0623Commission Regulation (EC) No 623/2002 of 11 April 2002 amending Regulation (EC) No 2550/2001 as regards the areas eligible for receiving the goat premium Official Journal L 095 , 12/04/2002 P. 0012 - 0013Commission Regulation (EC) No 623/2002of 11 April 2002amending Regulation (EC) No 2550/2001 as regards the areas eligible for receiving the goat premiumTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 4(2) thereof,Whereas:(1) The areas eligible for the premium for goatmeat producers are listed in Annex I of Commission Regulation (EC) No 2550/2001 of 21 December 2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001(2), as amended by Regulation (EC) No 263/2002(3). A further examination has shown that the list of geographical areas should be updated. It has been established that the criteria laid down in Article 4(2) of Regulation (EC) No 2529/2001 have been fulfilled in the case of Germany in mountain areas within the meaning of Article 18 of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(4).(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2550/2001 is replaced by the text as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 341, 22.12.2001, p. 105.(3) OJ L 43, 14.2.2002, p. 9.(4) OJ L 160, 26.6.1999, p. 80.ANNEX"ANNEX IAREAS ELIGIBLE FOR RECEIVING THE GOAT PREMIUM1. France: Corsica and all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 situated outside this region.2. Greece: the whole country.3. Italy: Lazio, Abruzzo, Molise, Campania, Apulia, Basilicata, Calabria, Sicily and Sardinia and all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 situated outside these regions.4. Spain: the autonomous regions of Andalusia, Aragon, the Balearic Islands, Castile-La Mancha, Castile-Leon, Catalonia, Extremadura, Galicia (with the exception of the provinces of La CoruÃ ±a and Lugo), Madrid, Murcia, La Rioja, Comunidad Valenciana and the Canary Islands, and all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 situated outside these regions.5. Portugal: the whole country, with the exception of the Azores.6. Austria: all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999.7. Germany: all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999."